301 S.E.2d 750 (1983)
In the Matter of Tony Vensen RILEY, Juvenile.
No. 8214DC634.
Court of Appeals of North Carolina.
April 19, 1983.
Atty. Gen. Rufus L. Edmisten by Sp. Deputy Atty. Gen. Isham B. Hudson, Jr., Raleigh, for the State.
Lipton & Mills by William S. Mills, Durham, for defendant-appellant.
VAUGHN, Chief Judge.
This juvenile proceeding was heard on a petition alleging that the juvenile was delinquent in that he was guilty of felonious breaking and entering.
*751 Over respondent's objections, the State was allowed to offer evidence of a statement made by respondent during custodial interrogation. The statement was received without any findings as to whether the respondent had waived his rights.
G.S. 7A-595 sets out mandatory procedures which must be followed when a juvenile is interrogated by a law enforcement officer. G.S. 7A-595(d) provides: "Before admitting any statement resulting from custodial interrogation into evidence, the judge must find that the juvenile knowingly, willingly, and understandingly waived his rights." (Emphasis added). The statute clearly provides that before any statement flowing from custodial interrogation is admitted the judge must make the required findings. Since this was not done the order is reversed, and the case is remanded for a new hearing.
Reversed and Remanded.
WELLS and BRASWELL, JJ., concur.